Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 08/14/2021. Claims 1-21 have been canceled. Claims 22-41 are pending, with Claims 22, 40 and 41 being independent in the application. 
Response to Arguments
3.	Applicant's Arguments/Remarks on page 8-12 regarding 35 U.S.C. 101 rejections have been fully considered and but found unpersuasive. 
	Applicant's Arguments/Remarks on page 9 stated “Claim 40 is directed to "data processing system, comprising: a processor; and an accessible memory … and updating the model and manufacturing instructions to reflect the edit applied." … When viewed as a whole, it is clear that the claim is directed to a data processing system (a machine) and that the analysis can be streamlined because, when viewed as a whole the eligibility of the claim is self-evident (See: MPEP 2106). The claim as a whole could never be considered an abstract idea and is totally beyond mental performance with pen and paper.” 
	Examiner respectfully disagrees with the abovementioned Arguments/Remarks. The claim 40 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. Even Applicant 
	Applicant's Arguments/Remarks on page 11 stated “since the human mind cannot output or calculate the required modelling operations, nor process an edit to a slotdog whilst maintaining a pre-defined relationship with all of the geometries in a model, nor update a model as a consequence of applying such an edit. The Office Action does not provide any reasoning for the assumption regarding the human mind's ability to carry out the method of Claim 22, for example, when it is properly considered as a whole, which it was not. Accordingly, the claims do not recite a judicial exception. All of the claims qualify as eligible subject matter under 35 U.S.C. 101. The rejection should be withdrawn.”
	Examiner respectfully disagrees with the abovementioned Arguments/Remarks. Examiner made a clear record and provided reasoning on last office action in page 4-7 regarding claim 22, the limitations in claim 22 could be "performed by human without a computer", i.e. mental processes that require human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitations. Anyone can define and identify a slotdog by drawing on the paper which is topologically connected, can edit the geometry to maintain a predefined relationship of the slotdog and maintain tangency between adjacent geometries, using pen and paper. Therefore, claim 22 as a whole is found to 
	Examiner would recommend respectfully to the Applicant if they can amend the independent claims 22, 40 and 41 such as present disclosure is implemented by “a CAD system, configured to perform the method of modifying manufacturing instructions for manufacturing an object”, might help to overcome this 101 rejection.
	Applicant's Arguments/Remarks on page 12-13 regarding 35 U.S.C. 103 rejections have been fully considered and is found persuasive. However, a new ground of rejections are necessitated and the claims 22, 23 and 27-41 being rejected under 35 U.S.C. 103 in view of “Solid Edge fundamentals” (Publication Number mt01413-s-1040, this software and related documentation from Siemens Product Lifecycle Management Software Inc. published in 2011) and DeSimone et al. (see the analysis below for Claim Rejections - 35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed 
Allowable Subject Matter
5. 	Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten considered allowable, if rewritten in independent form in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: When reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:
“24. (previously presented) The method according to claim 23, wherein automatically identifying the network of geometries further comprises: forming all chains of the geometries in a loop; and 3 of 14Application No.: 16/334,603Atty. Doc. No.: 2016P08340WOUS (841)checking for type of geometry and tangency, checking for number of each type of geometry.
26. (previously presented) The method according to claim 22, further comprising: checking identified slotdogs against one or more stored slotdogs; and merging formed identified slotdogs with a stored slotdog, if axial end entities are common.”
	In combination with the remaining elements and features of the claimed invention, (as supported in specification e.g. page 13 and Fig. 12). Claim 25 is indicated as allowable based on its dependency on claim 24.
Claim Rejections - 35 U.S.C. 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
          Step 1
          The claims under Step 1 are directed towards a method (claims 22-39), a system (claim 40) and computer-readable medium (article of manufacture, claim 41).
           Claim 22 recites:
           A method of modifying manufacturing instructions for manufacturing an object, comprising:       (See step 2B)

           defining a seed of a slotdog as one or more, but not all, of a network of geometries that form a model and that define a slotdog, wherein a slotdog comprises four faces, geometries, or entities, that are topologically connected in a loop, where each entity is connected to exactly two of the other entities, or more than four faces, geometries, or entities which may be merged and treated as one;       (Mental Processes using pen and paper)
            and identifying slotdogs within the model, wherein, if a slotdog is identified, applying the edit whilst maintaining a predefined relationship of the slotdog with all the geometries of the network, the predefined relationship comprising at least that tangency between adjacent geometries is always maintained;        (Mental Processes using pen and paper)
            and updating the model and manufacturing instructions to reflect the edit applied.             (post-solution activity, See step 2B)
            Step 2A, prong 1:
           The limitations of claim 22 “defining a seed of a slotdog as one or more … wherein a slotdog comprises four faces, geometries, or entities, that are topologically connected … each entity is connected to exactly two of the other entities … or entities which may be merged and treated as one” and “identifying slotdogs within the model, wherein, if a slotdog is identified, applying the edit whilst maintaining a predefined relationship of the slotdog … the predefined relationship comprising at least that 
         Step 2A, Prong 2:
        This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the mental processes grouping. Therefore, claim 22 recites an abstract idea and it has no additional limitations that integrate the abstract idea into a practical application. The limitation in claim 22 “A method of modifying manufacturing instructions for manufacturing an object” do not have additional elements to impose any meaningful limitations on practicing the abstract idea.
        
Step 2B:
             The claim 22 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, claim 22 has no additional elements. The limitation of claim 22 “receiving an edit to be applied to the manufacturing instructions” is insignificant extra-solution activity because it involves mere data gathering. (See MPEP 2106.04(d) referencing MPEP 2106.05(g), Example (iv) - Obtaining information about transactions using the Internet). Anyone can receive some user-defined data related to the manufacturing instructions in order to edit a model. Moreover, the last limitation of claim 22 “updating the model and manufacturing instructions to reflect the edit applied” is insignificant extra-solution activity because it involves post-solution activity. In order to update a model and reflect the edit related to manufacturing instructions being applied is well-understood, routine, conventional activity according to Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (see MPEP §2106.05(d)). The prior art Mattson et al. (Pub. No. US2015/0261889A1) discussed in page 5 para [0090 and 0091] that to generate and control the behavior of CAD models by one or more CAD data processing systems, the system can order the preferences defined to give the desired behavior, solve the system to determine what needs to change, and apply the changes into the model. Mattson mentioned that updated/edited CAD model get produced in Flowchart of Fig. 10 at step 1030 (disclosed in page 6). Therefore, the claim 22 is not patent eligible under 35 USC 101.

          Claims 23-39 are rejected as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application.
          Claims 23-26 are dependent on independent claim 22 and includes all the limitations of claim 22. The first limitation of claim 23 “receiving one or more geometries … networks of geometries in the model” is recitation of mere data gathering activity and second limitation “automatically identifying the network of geometries … neighborhood of the received geometries” is recitation of Mental Processes. Moreover, limitations of claim 24 “forming all chains of the geometries…” and “checking for type of geometry and tangency …”, limitation of claim 25 “checking additional properties of the geometry” and limitations of claim 26 “checking identified slotdogs …”, “and merging formed identified slotdogs with a stored slotdog …” are recitations of Mental Processes using pen and paper. Therefore, claims 23-26 are mental processes and do not amount to significantly more than the abstract idea.
           Claims 28-30 and 34-37 are dependent on independent claim 22 and includes all the limitations of claim 22. The claim limitations of claims 28-30 and 34-37 are 
          Claims 27, 31-33, 38 and 39 are dependent on independent claim 22 and includes all the limitations of claim 22. The limitation of claim 27 “identifying a plurality of networks of geometries that form the model … for each received network of geometries” and the limitations of claims 31-33, 38 and 39 are recitations of Mental Processes using pen and paper. Anyone can identify or draw the networks of geometries and maintain the tangency between the straight connectors and faces of the axial end entities using pen and paper and apply the edit on the model, therefore claims 31-33, 38 and 39 are mental processes and do not amount to significantly more than the abstract idea.
           Therefore, the claims 22-41 are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
             Claims 22, 23 and 27-41 are rejected under 35 U.S.C. 103 as being unpatentable over “Solid Edge fundamentals” (Publication Number mt01413-s-1040, This software and related documentation from Siemens Product Lifecycle Management Software Inc.) (hereinafter Solid Edge) and in view of DeSimone et al. (Pub. No. US2015/0362914A1) (hereinafter DeSimone).
	Regarding claim 22, Solid Edge teaches defining a seed of a slotdog as one or more, but not all, of a network of geometries that form a model and that define a slotdog, wherein a slotdog comprises four faces, geometries, or entities, that are topologically connected in a loop, where each entity is connected to exactly two of the other entities, or more than four faces, geometries, or entities which may be merged and treated as one; (According to Spec. of current application, Applicant stated in page 7: “The geometries may comprise axial end entities, such as arcs, circles, cylinders, or cones and straight connectors, such as lines, or planes. Typically, there are two axial end entities in a slotdog, i.e. two arcs, two circles, two Solid Edge disclosed in page 4-57 (under the workflow for applying a face relationship): “Step 1: Select the seed face(s) …”. In page 4-72 at the bottom para, it has been mentioned: “The selected face (seed face) is modified to be symmetric to a target face about a symmetry plane. Use the Symmetry relationship command. Only the seed face moves unless a rigid relationship is applied to the other faces that are to move along with the seed face”. In page 4-68 to 4-72, a slotdog with seed being defined and recognized at position A, B and C. Each of the slotdogs at position A, B and C form as a model of slotdog which has four faces or entities, all entities are topologically connected in a loop i.e. each entity or face is connected to exactly two of the other entities with the straight connectors and axial ends i.e. seed of the slotdog being defined. Therefore, a network of geometries formed a model of slotdog with four faces or entities merged together and treated as one slotdog).
Solid Edge teaches identifying slotdogs within the model, wherein, if a slotdog is identified, applying the edit whilst maintaining a predefined relationship of the slotdog with all the geometries of the network, the predefined relationship comprising at least that tangency between adjacent geometries is always maintained; (Under BRI, Examiner would consider ‘identifying of a slotdog’ as identifying or checking of a geometrical structure. Solid Edge discussed in 1-45 if a line and an arc share a tangent relationship, they remain tangent when either is modified. This is a predefined relationship comprising the tangency between adjacent geometries 
Identifying of a slotdog being taught in page 9-61 to 9-62 under heading ‘Assembly Configuration Changes …’: “This option (on the General page of the Solid Edge Options dialog box) is an automatic check for display configuration changes for all assembly views in the draft document that have the Configuration Match option enabled … When this option is set, changes to an assembly configuration associated with a drawing view will make the view out-of-date. All drawing views in the document are checked automatically.” Here, the Configuration Match option being enabled (on the General page of the Solid Edge Options dialog box), is an automatic check for all drawing views in the document. Moreover, it can be seen in page 4-69 to 4-72 where an edit being applied with different commands in order to make feature (B) symmetric to feature (A) about the symmetry plane (C). Here, two slotdogs A and B being moved symmetrically i.e. features Protrusion A and Protrusion B move symmetrically (in page 4-72) and it is understood that a predefined relationship of the slotdog (tangency between adjacent geometries is maintained) here as well according to the Figure shown in page 4-9 of Solid Edge’s disclosure).
However, Solid Edge doesn’t explicitly teach A method of modifying manufacturing instructions for manufacturing an object, comprising: receiving an edit to be applied to the manufacturing instructions; and updating the model and manufacturing instructions to reflect the edit applied. 
DeSimone teaches A method of modifying manufacturing instructions for manufacturing an object, comprising: (For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider “manufacturing instructions” as “instructions that are applied to an instrument or machine to produce or manufacture a product”. The prior art DeSimone disclosed in page 4 para [0034]: “A method of operation in a computer-aided manufacturing (CAM) system … a three dimensional physical object from a workpiece … at least one processor, at least one non-transitory processor-readable medium communicatively coupled to the at least one processor and which stores at least one of instructions or data executable by the at least one processor may be summarized as including obtaining a computer aided-design (CAD) solid model of the physical object to be manufactured from at least one non-transitory processor-readable medium;” In page 4 para [0040]: “The method may further include modifying the CAD solid model; determining whether any of the machining faces of the CAD solid model are modified; … autonomously generating, by the at least one processor, a modified initial machining path CAM Surface logically associated in at least one non-transitory processor-readable medium with the modified machining face …”. Here, instructions or data executable by the processor is the manufacturing instructions for manufacturing a solid model of the physical object which is obtained by CAD system. Therefore, method of modifying manufacturing instructions for manufacturing an object being taught by DeSimone).
DeSimone teaches receiving an edit to be applied to the manufacturing instructions; (DeSimone disclosed in page 5-6 para [0048]: “The non-transitory processor-readable medium may further include processor executable instructions to: modify the extended machining path CAM surface model dependent on the modification to create a modified extended machining path CAM surface model; and autonomously modify the motion instructions or data …”. Here, processor executable instructions comprises the motion instructions or data are manufacturing instructions. The motion instructions or data had been modified in order to create a modified extended machining path in CAM surface model, therefore, this motion instructions or data are assumed as manufacturing instructions (which is executed by processor), got updated in the system. Moreover, in page 13 para [0151]: “in the general context of computer-executable instructions or logic, such as program application modules, objects, or macros being executed by a computer.” In page 14 para [0155]: “Program modules can be stored in the system memory … one or more application programs 338, other programs or modules 340 and program data 342. The application programs 338 may include instructions that cause the processor(s) 312 to implement the CAD application and CAM application shown in FIG. 2, for example.” Here, the application programs stored in the memory, include instructions that cause the processor to implement the CAD and CAM application. The processor receives instructions or data to be applied by the application programs which cause the processor to implement the CAD and CAM application. Moreover, processor receive executable instructions and autonomously modify the motion instructions or data (an example provided earlier) and this motion instructions or data is assumed as manufacturing instructions. Therefore, it is concluded that an edit/modification has been received by the processor and applied as executable or manufacturing instructions by the application programs).
DeSimone teaches updating the model and manufacturing instructions to reflect the edit applied. (DeSimone disclosed in page 5-6 para [0048]: “The non-transitory processor-readable medium may further include processor executable instructions to: autonomously determine at least one of the one or more non-spanning machining faces of the CAD solid model has been modified; autonomously modify the extended machining path CAM surface model dependent on the modification to create a modified extended machining path CAM surface model; and autonomously modify the motion instructions or data …”. Moreover, in page 6 para [0049]: “The non-transitory processor-readable medium may further include processor executable instructions to cause a display to display the modified CAD solid model and the modified extended machining path CAM surface model.” Here, processor executable instructions comprises the motion instructions or data, are assumed as manufacturing instructions. The motion instructions or data had been modified/updated in order to create a modified CAD solid model, therefore, this motion instructions or data/manufacturing instructions (which is executed by processor, as discussed above), got updated in the system. In order to reflect the edit or modification applied on the CAD solid model, the modified CAD solid model is being displayed by the executable instructions of the processor).
Therefore, Solid Edge and DeSimone are analogous art because they are related to have geometric CAD model where user can apply the executable instructions or dataset to get the desired output or modified model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Solid Edge and DeSimone before him or her, to modify the defining a network of geometries as ‘slotdog’ and applying the edit while maintaining a Solid Edge to include the method of modifying manufacturing instructions and updating a model accordingly to reflect the edit being applied of DeSimone because “A user of the CAM system and/or operator may have difficulty visualizing or determining which cuts are needed and in what sequence the cuts should be performed. Further, any modifications made to the original CAD solid model may require the user to open the CAD system and recreate or modify each of the three CAD solid models ... and then reimport the modified CAD solid models into the CAM system to create a modified combined CAM solid model.” (DeSimone disclosed in page 1 para [0010]-[0011]). Therefore, it would have been obvious to combine DeSimone with Solid Edge to obtain the invention as specified in the instant claim(s).
Regarding claim 23, Solid Edge and DeSimone teach The method according to claim 22, further comprising: Solid Edge teaches receiving one or more geometries comprising all or part of one or more networks of geometries in the model; (According to Spec. of current application page 12, Applicant stated: “a variational system to be able to discover 10slotdog features … discover other model relationships such as parallel or tangent.” Moreover, at the bottom of this page 12, it has been stated: “The automatic identification may occur when an indication of a change to one or more 30geometries comprising one of a network of geometries all connected through adjacent tangencies is received.” Solid Edge disclosed in page 4-68 to 4-72, a slotdog with seed being defined and recognized at position A, B and C. Each of the slotdogs at position A, B and C form as a model of slotdog which has four faces or entities, all entities are topologically connected in a loop i.e. one or more geometries comprising one or more networks of geometries in the model being received).
Solid Edge teaches automatically identifying the network of geometries by feature recognition of a subset of geometries in a neighborhood of the received geometries. (Solid Edge discussed about identifying of a slotdog in pages 9-61 to 9-62 under heading ‘Assembly Configuration Changes …’: “This option (on the General page of the Solid Edge Options dialog box) is an automatic check for display configuration changes for all assembly views in the draft document that have the Configuration Match option enabled … When this option is set, changes to an assembly configuration associated with a drawing view will make the view out-of-date. All drawing views in the document are checked automatically.” Here, the Configuration Match option being enabled (on the General page of the Solid Edge Options dialog box), is an automatic check for all drawing views in the document. Moreover, in page 4-68 to 4-72, features Protrusion A and Protrusion B move symmetrically (in page 4-72) and also it has been mentioned at same page 4-72 that a symmetry relationship is automatically persistent.  Here, the tangency feature can be recognized as well. According to the Figure shown in page 4-9, a predefined relationship of the slotdog with feature ‘tangency’ can be seen in adjacent geometries. Therefore it is understood, a network of geometries get identified automatically where all are connected through adjacent or the received geometries in a neighborhood are connected by the feature of tangency).
Regarding claim 27, Solid Edge and DeSimone teach The method according to claim 22, further comprising: Solid Edge teaches identifying a plurality of networks of geometries that form the model by receiving one or more geometries comprising all or part of one or more networks of geometries in the model for each received network of geometries. (Solid Edge disclosed in page 1-closed area, the closed area is automatically displayed as a sketch region (A). In page 1-20 it has been stated at top para: “In a part or sheet metal document, you can use sketch regions to construct features using the Select tool. Sketch regions are formed automatically when a series of sketch elements close on themselves (A), or when sketch elements and one or more model edges form a closed area (B)”. Here, network of geometries being identified and received when series of sketch elements formed Sketch regions i.e. form the model with received network of geometries (one or more model edges formed closed area (can be seen in the Figure)).
Regarding claim 28, Solid Edge and DeSimone teach The method according to claim 22, wherein Solid Edge teaches the edit comprises one of, or a combination of translation, rotation, radius change, offset, scaling, stretching, or tapering of the slotdog as a whole or any part thereof. (Solid Edge disclosed about rotation and scaling in page 1-58, offsetting, and stretching in page 1-54 and tapering of holes in page 6-7 and 6-8. It is understood that any editing and modifying of a sketch, structure or slotdog can be performed by using some commands).
Regarding claim 29, Solid Edge and DeSimone teach The method according to claim 22, wherein Solid Edge teaches the geometries comprise one or more axial end entities and straight connectors. (Solid Edge disclosed in page 4-68 to 4-72, a slotdog with seed being defined and recognized at position A, B and C. Each of the slotdogs at position A, B and C form as a model of slotdog which has four faces or entities, all entities are topologically connected in a loop i.e. each entity or face 
Regarding claim 30, Solid Edge and DeSimone teach The method according to claim 29, wherein Solid Edge teaches the network of geometries comprises two axial end entities and two straight connectors, wherein the straight connectors are not coincident. (Solid Edge disclosed in page 4-68 to 4-72, a slotdog with seed being defined and recognized at position A, B and C. Each of the slotdogs at position A, B and C form as a model of slotdog which has four faces or entities, all entities are topologically connected in a loop i.e. each entity or face is axial ends i.e. seed of the slotdog got connected to exactly two of the other entities and with the straight connectors. It can be seen in the Figure, the straight connectors are parallel not coincident to each other).
Regarding claim 31, Solid Edge and DeSimone teach The method according to claim 30, wherein Solid Edge teaches the two axial end entities and two straight connectors are topologically connected in a loop, each being connected to exactly two of the other entities. (Solid Edge disclosed in page 4-68 to 4-72, a slotdog with seed being defined and recognized at position A, B and C. Each of the slotdogs at position A, B and C form as a model of slotdog which has four faces or entities, all entities are topologically connected in a loop i.e. each entity or face is seed of the slotdog (called axial ends as well) got connected to exactly two of the other entities with the straight connectors and axial ends. Therefore, a network of geometries formed a model of slotdog with four faces or entities where two axial end entities and two straight connectors are topologically connected in a loop).
Regarding claim 32, Solid Edge and DeSimone teach The method according to claim 29, wherein Solid Edge teaches tangency between the straight connectors and faces of the axial end entities is always maintained. (Solid Edge discussed in 1-45 if a line and an arc share a tangent relationship, they remain tangent when either is modified. This is a predefined relationship comprising the tangency between adjacent geometries is always maintained. The tangent relationship has been shown in page 4-9 that relates two faces tangent at their connection edge (1) and (2). Moreover, it has been mentioned in page 4-12 that the workflow applies to the coplanar, perpendicular, symmetry and tangent relationship commands. When slotdogs being identified in 4-68 to 4-72, an edit had been applied in page 4-69 to 4-72 where different commands being applied in order make feature (B) symmetric to feature (A) about the symmetry plane (C). Here, two slotdogs A and B being moved symmetrically i.e. features Protrusion A and Protrusion B move symmetrically (in page 4-72) and it is understood that tangency between adjacent geometries is maintained here between the straight connectors and faces of the axial end entities as well according to the Figure shown in page 4-9 of Solid Edge’s disclosure).
Regarding claim 33, Solid Edge and DeSimone teach The method according to claim 32, wherein Solid Edge teaches tangency between the straight connectors and an axial end entity is predefined as one of a number of different possible directions in which to move the axial end entity; or is predefined as changing the radius of the axial end entity, or is predefined as maintaining the radius of the axial end entity; or is predefined as a combination of direction of movement of the axial end entity and change or maintenance of radius of the axial end entity. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider the preamble of this claim and only one of the claim limitation (is predefined as maintaining the radius of the axial end entity) for this claim 33. Solid Edge discussed in page 1-45 if a line and an arc share a tangent relationship, they remain tangent when either is modified. This is a predefined relationship comprising the tangency between adjacent geometries is always maintained. The tangent relationship has been shown in page 4-9 that relates two faces tangent at their connection edge (1) and (2). Moreover, it has been mentioned in page 4-12 that the workflow applies to the coplanar, perpendicular, symmetry and tangent relationship commands. When slotdogs being identified in 4-68 to 4-72, an edit had been applied in page 4-69 to 4-72 where different commands being applied in order make feature (B) symmetric to feature (A) about the symmetry plane (C). Here, two slotdogs A and B being moved symmetrically i.e. features Protrusion A and Protrusion B move symmetrically (in page 4-72) and it is understood that predefined relationship being maintained here by tangency of adjacent geometries such as between the straight connectors and faces of the axial end entities, (according to the Figure shown in page 4-9). Moreover, in page 4-10 it has been mentioned at the bottom of page: “Makes the radius of a selected cylinder/partial cylinder(s) equal to the target cylinder/partial cylinder.” Therefore, the radius of the axial end entity get maintained by predefining the relationship (in between of radius of a selected cylinder vs target cylinder)).
Regarding claim 34, Solid Edge and DeSimone teach The method according to claim 29, wherein Solid Edge teaches the axial end entities comprise one of cylinders, cones or circles. (Solid Edge discussed in page 3-48 under faces that are concentric to the focus element. This option is available only on faces that are cylinders, cones, and torii, both partial and full.” In page 4-11 at top: “Makes selected holes/cylindrical faces aligned on an axis that is parallel to a target face/plane.” Therefore, it is a clear indication that cylindrical faces are axial end entities which are aligned on an axis).
Regarding claim 35, Solid Edge and DeSimone teach The method according to claim 34, wherein Solid Edge teaches the cones have the same half-angle and aligned axes. (According to Spec. of current application, Applicant stated in page 10: “Radius or half-angle or 25cone-slide of each axial end may be locked”. Solid Edge discussed in page 3-48 under heading ‘Concentric’: “Adds all faces that are concentric to the focus element. This option is available only on faces that are cylinders, cones, and torii, both partial and full.” In page 4-11 at top: “Makes selected holes/cylindrical faces aligned on an axis that is parallel to a target face/plane.” Here, the faces of cones those are concentric to the focus element such as aligned on an axis that is parallel to a target face/plane i.e. cones have the aligned axes. Moreover, page 3-48 under heading ‘Equal Radius’: “Adds faces which have a radius equal to the focus element to the select set. This option is available only on faces that are partial cylinders, partial cones, and partial tori.” Therefore, it is a clear indication that faces of a partial cones have radius equal to the focus element i.e. cones have the same half-angle (according to Spec. of current Application)).
 Regarding claim 36, Solid Edge and DeSimone teach The method according to claim 34, wherein Solid Edge teaches the cylinders or circles, have parallel axes. (Solid Edge discussed in page 3-48 under heading ‘Concentric’: “Adds faces that are concentric to the focus element. This option is available only on faces that are cylinders, cones, and torii, both partial and full.” In page 4-11 at top: “Makes selected holes/cylindrical faces aligned on an axis that is parallel to a target face/plane.” Therefore, it is understood that cylindrical faces are axial end entities which have parallel axes).
Regarding claim 37, Solid Edge and DeSimone teach The method according to claim 34, wherein Solid Edge teaches the axial end entities curve out from the center of the slotdog. (According to Spec. of current application, Applicant stated in page 14: “The need for the axial end entities to curve out from the center of the slot may be achieved by ensuring that the tangent end lines on either side of the straight connector point away from each other …” Solid Edge disclosed in page 4-68 to 4-72, a slotdog with seed/faces being defined and recognized at position A, B and C. Each of the slotdogs at position A, B and C form as a model of slotdog which has four faces or entities. Each entity or face is axial end entity are connected to exactly two of the other entities with the straight connectors and these connectors are tangent end lines on either side of the straight connector point away from each other or opposing from each other. Moreover, in page 1-124 it has been discussed at the bottom of the page: “Align the center of the arc to the midpoint of a face edge. Using the horizontal/vertical command, click the arc center and then the midpoint of the face edge. The slot is centered on the face.” Therefore, the axial end entities or faces of a slotdog curve out from the center of the slotdog).
Regarding claim 38, Solid Edge and DeSimone teach The method according to claim 29, wherein Solid Edge teaches at least one of the following constraints are applied, provided that the constraints do not override key synchronous behaviors defined in the system, when tangent end lines are parallel they remain parallel, a radius or half-angle or cone-slide of each axial end is locked, a radius or half-angle or cone-slide of the smaller axial end is locked, the axis of each axial end remains stationary, the axial end furthest away from the edit remains stationary, or the length remains rigid if both axial ends are moving. (Solid Edge disclosed in page 1-53 at the bottom of the page: “For example, if you move an element that shares a parallel relationship with another element, the other element moves as needed to remain parallel. If a line and an arc share a tangent relationship, they remain tangent when either is modified.” In page 1-63 at top of the page: “For example, you can define a tangent relationship between a line and an arc. If the adjoining elements change, the tangent relationship is maintained between the elements.” Here, it has been discussed that tangent end lines remain parallel even if the adjoining elements change. Moreover, it has been discussed in page 4-30 and 4-32 that two faces can remain rigid to the face being aligned with the selected face. In page 4-72, it has been stated at the bottom: “Only the seed face moves unless a rigid relationship is applied to the other faces that are to move along with the seed face.” Therefore, if both axial ends (seed faces) are moving, the length remains rigid for seed faces when rigid relationship is applied i.e. it is clearly showing predefined relationship for constraints do not override that is defined in the system).
Regarding claim 39, Solid Edge and DeSimone teach The method according to claim 22, wherein Solid Edge teaches before applying the edit, the slotdog has been identified as a slotdog. (Solid Edge disclosed in page 4-69 (at 1st and 2nd Figures of this page) two slotdogs with seed/faces being defined and recognized at position A and B. Each of the slotdogs at position A and B form as a model of slotdog which has four faces or entities, each entity or face is connected to exactly two of the other entities with the straight connectors and axial ends. The activity of symmetric relationship being applied at the 3rd of 4th Figures of the same page 4-69. Therefore, it is understood the slotdog has been identified as a slotdog before applying the edit).
Regarding claim 40, Solid Edge teaches defining a seed of a slotdog as one or more, but not all, of a network of geometries that form a model and that define a slotdog, wherein a slotdog comprises four faces, geometries, or entities, that are topologically connected in a loop, where each entity is connected to exactly two of the other entities, or more than four faces, geometries, or entities which may be merged and treated as one; (Solid Edge disclosed in page 4-57 (under the workflow for applying a face relationship): “Step 1: Select the seed face(s) …”. In page 4-72 at the bottom para, it has been mentioned: “The selected face (seed face) is modified to be symmetric to a target face about a symmetry plane. Use the Symmetry relationship command. Only the seed face moves unless a rigid relationship is applied to the other faces that are to move along with the seed face”. In page 4-68 to 4-72, a slotdog with seed being defined and recognized at position A, B and C. Each of the slotdogs at position A, B and C form as a model of slotdog which has four faces or 
Solid Edge teaches identifying slotdogs within the model, wherein, if a slotdog is identified, applying the edit whilst maintaining a predefined relationship of the slotdog with all the geometries of the network, the predefined relationship comprising at least that tangency between adjacent geometries is always maintained; (Under BRI, Examiner would consider ‘identifying of a slotdog’ as identifying or checking of a geometrical structure. Solid Edge discussed in 1-45 if a line and an arc share a tangent relationship, they remain tangent when either is modified. This is a predefined relationship comprising the tangency between adjacent geometries is always maintained. The tangent relationship has been shown in page 4-9 that relates two faces tangent at their connection edge (1) and (2). Moreover, it has been mentioned in page 4-12 that the workflow applies to the coplanar, perpendicular, symmetry and tangent relationship commands. 
Identifying of a slotdog being taught implicitly in page 9-61 to 9-62 under heading ‘Assembly Configuration Changes …’: “This option (on the General page of the Solid Edge Options dialog box) is an automatic check for display configuration changes for all assembly views in the draft document that have the Configuration Match option enabled … When this option is set, changes to an assembly configuration associated with a drawing view will make the view out-of-date. All drawing views in the document checked automatically.” Here, the Configuration Match option being enabled (on the General page of the Solid Edge Options dialog box), is an automatic check for all drawing views in the document. Moreover, it can be seen in page 4-69 to 4-72 where an edit being applied with different commands in order to make feature (B) symmetric to feature (A) about the symmetry plane (C). Here, two slotdogs A and B being moved symmetrically i.e. features Protrusion A and Protrusion B move symmetrically (in page 4-72) and it is understood that a predefined relationship of the slotdog (tangency between adjacent geometries is maintained) here as well according to the Figure shown in page 4-9 of Solid Edge’s disclosure).
However, Solid Edge doesn’t explicitly teach A data processing system, comprising: a processor; and an accessible memory, wherein the data processing system is configured to carry out a method of modifying manufacturing instructions for manufacturing an object, comprising: receiving an edit to be applied to the manufacturing instructions; and updating the model and manufacturing instructions to reflect the edit applied. 
DeSimone teaches A data processing system, comprising: a processor; and an accessible memory, wherein the data processing system is configured to carry out a method of modifying manufacturing instructions for manufacturing an object, comprising: (For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider “manufacturing instructions” as “instructions that are applied to an instrument or machine to produce or manufacture a product”. The prior art DeSimone disclosed in page 2 para [0012]: “A method of operation in a computer-aided manufacturing (CAM) system to define a machining orientation for a tool to modifying the CAD solid model; determining whether any of the machining faces of the CAD solid model are modified; … autonomously generating, by the at least one processor, a modified initial machining path CAM Surface logically associated in at least one non-transitory processor-readable medium with the modified machining face …”. Here, instructions or data executable by the processor is the manufacturing instructions for manufacturing a solid model of the physical object which is obtained by CAD system. Therefore, DeSimone taught a data processing system, comprising: a processor; and memory and the data processing system is configured to carry out a method of modifying manufacturing instructions for manufacturing an object).
DeSimone teaches receiving an edit to be applied to the manufacturing instructions; (DeSimone disclosed in page 5-6 para [0048]: “The non-transitory processor-readable medium may further include processor executable instructions to: … autonomously modify the extended machining path CAM surface model dependent on the modification to create a modified extended machining path CAM surface model; and autonomously modify the motion instructions or data …”. Here, processor computer-executable instructions or logic, such as program application modules, objects, or macros being executed by a computer.” In page 14 para [0155]: “Program modules can be stored in the system memory … one or more application programs 338, other programs or modules 340 and program data 342. The application programs 338 may include instructions that cause the processor(s) 312 to implement the CAD application and CAM application shown in FIG. 2, for example.” Here, the application programs stored in the memory, include instructions that cause the processor to implement the CAD and CAM application. The processor receives instructions or data to be applied by the application programs which cause the processor to implement the CAD and CAM application. Moreover, processor receive executable instructions and autonomously modify the motion instructions or data (an example provided earlier) and this motion instructions or data is assumed as manufacturing instructions. Therefore, it is concluded that an edit/modification has been received by the processor and applied as executable or manufacturing instructions by the application programs).
and DeSimone teaches updating the model and manufacturing instructions to reflect the edit applied. (DeSimone disclosed in page 5-6 para [0048]: “The non-transitory processor-readable medium may further include processor executable instructions to: autonomously determine at least one of the one or more non-spanning machining faces of the CAD solid model has been modified; autonomously modify the extended machining path CAM surface model dependent on the modification to create a modified extended machining path CAM surface model; and autonomously modify the motion instructions or data …”. Moreover, in page 6 para [0049]: “The non-transitory processor-readable medium may further include processor executable instructions to cause a display to display the modified CAD solid model and the modified extended machining path CAM surface model.” Here, processor executable instructions comprises the motion instructions or data, are assumed as manufacturing instructions. The motion instructions or data had been modified/updated in order to create a modified CAD solid model, therefore, this motion instructions or data/manufacturing instructions (which is executed by processor, as discussed above), got updated in the system. In order to reflect the edit or modification applied on the CAD solid model, the modified CAD solid model is being displayed by the executable instructions of the processor).
Therefore, Solid Edge and DeSimone are analogous art because they are related to have geometric CAD model where user can apply the executable instructions or dataset to get the desired output or modified model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Solid Edge and DeSimone before him or her, to modify the defining a network of geometries as ‘slotdog’ and applying the edit while maintaining a predefined relationship of Solid Edge to include the method of modifying manufacturing instructions and updating a model accordingly to reflect the edit being applied of DeSimone because “A user of the  (DeSimone disclosed in page 1 para [0010]). Therefore, it would have been obvious to combine DeSimone with Solid Edge to obtain the invention as specified in the instant claim(s).
	Regarding claim 41, DeSimone teaches A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to perform a method of modifying manufacturing instructions for manufacturing an object, the method performed on a data processing system, the method comprising: (DeSimone disclosed in page in page 2 para [0012]: “A method of operation in a computer-aided manufacturing (CAM) system to define a machining orientation for a tool to manufacture a three dimensional physical object … at least one processor, at least one non-transitory processor-readable medium communicatively coupled to the at least one processor and which stores at least one of instructions or data executable by the at least one processor may be summarized as including obtaining a computer aided-design (CAD) Solid model of the physical object to be manufactured …”. Here, computer-aided manufacturing (CAM) system is a data processing system having processor and non-transitory processor-readable medium encoded with executable instructions and method of operation being performed by the CAM system. In page 4 para [0040]: “The method may further include modifying the CAD solid model; determining whether any of the machining faces of the CAD solid model are modified; … autonomously generating, by the at least one processor, a modified initial machining path CAM Surface logically associated in at least one non-transitory processor-readable medium with the modified machining face …”. Here, instructions or data executable by the processor is the manufacturing instructions for manufacturing a solid model of the physical object which is obtained by CAD system. Therefore, DeSimone taught a data processing system, comprising: non-transitory computer-readable medium encoded with executable instructions, when executed, cause one or more data processing systems to perform a method of modifying manufacturing instructions for manufacturing an object).
The remaining claim limitations of claim 41 have substantially similar claim language as claims 22 and 40, therefore claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Solid Edge and DeSimone as discussed above for substantially similar rationale.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al. (US2012/0109589A1) disclosed methods and systems for computer-aided design (CAD). The method includes modifying, by a user of a direct modeling user interface provided by a CAD application executing on a processor of a computing device, geometry of a CAD object. CAD application may comprise a constraint library, which may function in conjunction with the modeling library. The constraint library may be used to monitor the design process and guide the .
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/NUPUR DEBNATH/      Examiner, Art Unit 2148

/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148